Citation Nr: 0811182	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991 and from November 2002 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
bilateral hearing loss and tinnitus.  Thereafter, in November 
2004, the RO issued another decision, which continued these 
denials.  In December 2004, the RO provided a notice of this 
decision, and the veteran timely filed a Notice of 
Disagreement (NOD).  Subsequently, in June 2005 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
July 2005, the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in January 2008 where the veteran presented as 
a witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran, through his accredited representative, requested 
that the Board hold open the record for an additional sixty 
days to afford the veteran an opportunity to supply 
additional evidence, which the Board granted.  See Hearing 
Transcript at 10.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in February 2008.

In a February 2008 document, the veteran relinquished his 
right to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of RO consideration.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background 
In his August 1988 Report of Medical Examination for Navy 
Enlistment, contains a normal clinical assessment of the 
ears.  Audiometric testing indicated that the veteran had 
normal hearing in the right ear, with decibels of 15, 15, 5, 
5 and 15 reported for frequencies of 500, 1000, 2000, 3000 
and 4000 hertz respectively; and abnormal hearing in the left 
ear, with decibels of 15, 10, 5, 20 and 50 reported at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.   

The veteran's DD Form 214 indicates that he served as an 
engineman.  

A September 1999 Report of Medical Examination for Navy 
Reserve Enlistment reflects the following audiological 
scores:  For the threshold test, in the right ear, decibels 
of 10, 5, 5, 5 and 30 were reported for frequencies of 500, 
1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 15, 10, 5, 35 and 60 were reported at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  This report does not appear to contain the 
Maryland (CNC) word list speech recognition test, but the 
examiner diagnosed the veteran with mild to moderate loss of 
hearing at higher frequencies.    

A June 2003 Report of Medical Examination for Separation from 
active duty contains the following audiometric scores: For 
the threshold test, in the right ear, decibels of 10, 10, 5, 
10 and 35 were reported for frequencies of 500, 1000, 2000, 
3000 and 4000 hertz respectively; in the left ear, decibels 
of 10, 10, 5, 45 and 65 were reported at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz respectively.  In the 
companion Report of Medical History, the veteran indicated 
that he had hearing loss or wore a hearing aid.  A physician 
noted that the veteran had bilateral high frequency hearing 
loss.   

In an October 2003 letter, the RO sent a letter to the 
Department of the Navy, Personnel Support Activity Detachment 
in New Orleans, Louisiana.  It is unclear whether this 
specific entity ever responded to the request for records.  

In December 2003 the veteran underwent a VA audiological 
examination.  The audiologist did not review the medical 
records.  At this time the veteran reported having hearing 
difficulties and intermittent tinnitus for the past thirteen 
years and noted that he had significant noise exposure during 
his active service until 1991.  The audiological examination, 
which included a puretone threshold test and a Maryland (CNC) 
word list test, generated the following scores: For the 
puretone threshold test, in the right ear, decibels of 10, 
10, 10, 15 and 35 were reported for frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively; in the left ear, 
decibels of 10, 10, 10, 50 and 65 were reported at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  The Maryland (CNC) word list speech 
recognition test demonstrated 98 percent for the right ear 
and 96 percent for the left ear.  Based on these data, the 
audiologist diagnosed the veteran with mild to moderate 
sensorineural hearing loss of the right ear at and above 
4000Hz, and moderate to severe sensorineural hearing loss at 
and above 3000Hz.  The audiologist offered no opinion as to 
the likely etiology of the veteran's diagnosed hearing loss 
or tinnitus.  Instead, he noted generally that certain 
factors such as noise exposure, any ear disease, certain 
medications, sinus infection/congestion, allergies, TMJ 
disorders, cardiovascular disease, under active thyroid and 
heard or neck trauma may cause or aggravate tinnitus.     
      
In May 2004, the RO requested that the Bureau of Naval 
Personnel attempt to locate the veteran's service records.  
It appears, however, that the Navy Personnel Command liaison 
offered no response, except for an indication that "medical 
records after 31 Jan 94 - Send request to: Department of 
Veterans Affairs, PO BOX 150950 St. Louis, MO 63115-8950."  
The contact person did not however, make any mention of 
whether the Bureau of Naval Personnel might have access to 
service records prior to January 1994 (i.e., relevant to the 
instant case, those date September 1988 through September 
1991).  

In July 2004, the RO sent a letter to the commanding officer 
of the NAS Joint Reserve Base in New Orleans, Louisiana.  

An August 2004 correspondence from the Naval Reserve 
Personnel Center in New Orleans, Louisiana, indicates that 
all available documents had been forwarded as requested and 
that any other pertinent records could be located at VA's 
service medical records center in St. Louis, Missouri.   

In September 2004 the Naval Reserve Personnel Center in New 
Orleans, Louisiana, indicated that it had forwarded all 
available documents requested, and directed the RO to seek 
additional records at the VA Service Medical Records Center 
in St. Louis, Missouri.   

In a September 2004 Memorandum, a military records specialist 
made a formal finding that the veteran's service medical 
records were not available for review.  The specialist 
indicated that "[a]ll efforts to obtain the needed military 
information have been exhausted; further attempts are futile 
and that, based on these facts, the record is not 
available."  He further indicted that VA had sought to 
obtain the veteran's service records from the National 
Personnel Records Center in St. Louis, Missouri; the Naval 
Reserve Personnel Center in New Orleans, Louisiana; and the 
Navy Headquarters in Millington, Texas.  Defense Personnel 
Records Imagining System (DPRIS) was apparently negative for 
images of the veteran, and, in August 2004, the Navy 
Headquarters in Millington, Texas indicated that it did not 
maintain service medical records.         

As reflected in his December 2004 NOD and July 2005 
substantive appeal, the veteran conveyed that he received 
treatment for bilateral hearing loss and tinnitus during his 
period of active service in 1989 while stationed aboard the 
USS Mountain (Mount) Baker 34 in Charleston, South Carolina.    

May 2006 and August 2006 statements by the veteran and his 
accredited representative indicate that the Naval Reserve 
unit misplaced his service medical records.  In the May 2006 
correspondence, the veteran indicated that his hearing had 
worsened.  

An August 2007 private audiological examination generated the 
following scores: For the threshold test, in the right ear, 
decibels of 10, 10, 5, 10 and 45 were reported for 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 5, 5, 5, 50 and 65 
were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.  This report does not reflect that 
the examiner conducted a Maryland (CNC) word list speech 
recognition test, but the clinician diagnosed the veteran 
with left ear moderate hearing loss in low to mid pitches, 
and severe hearing loss in the high frequencies, and normal 
right hear hearing in the low and mid pitches with moderate 
hearing loss in the high frequencies. 

At his January 2008 Travel Board hearing, the veteran 
testified that he served as engine and base relief aboard the 
USS Ronald Major, which required him to maintain all diesel 
engines and small boats for twelve to fourteen hours daily.  
Hearing Transcript at 4.  He indicated that he used double 
ear protection in the form of Styrofoam and big ear muffs to 
safeguard his ears against the loud engine noise over a 
period of approximately two years.  Hearing Transcript at 4-
5, 11.  Prior to entering active service, the veteran 
indicated that he had had good hearing, but he stated that he 
began to notice hearing problems while on active duty.  
Hearing Transcript at 5.  Currently, the veteran did not wear 
hearing aids, but he noted that he experienced difficulty 
hearing due to constant tinnitus when in the presence of 
background noise.  Hearing Transcript at 6-7.  He also 
described favoring his right ear over his left ear.  Hearing 
Transcript at 7.  Since his service discharge, the veteran 
had worked for the New Orleans Fire Department for three 
years, and then worked at the New Orleans Police Department 
for ten years, which had exposed him to noise at a gun range.  
Hearing Transcript at 8, 12.  Since 2001 he has worked as a 
truck driver.  Hearing Transcript at 8.  

As for any recent noise exposure, the veteran testified that 
he had exposure to saws and drills, as well as other power 
tools that he used to rebuild his house, which had been 
destroyed after Hurricane Katrina.  Hearing Transcript at 8.  
He had used hearing protection while using such tools.  
Hearing Transcript at 8.  In terms of his tinnitus, the 
veteran conveyed that he had constant ringing in the left ear 
only, which he first noticed in 1991 after he went off active 
duty.  Hearing Transcript at 8-9.  The veteran stated that 
his hearing maladies had worsened since his service 
discharge.  Hearing Transcript at 13.  In addition, the 
veteran discussed how some of his service records could not 
be located, and his representative requested that the Board 
attempt to acquire said records through contacting the 
veteran's unit directly.  Hearing Transcript at 2, 14-15.                       

b. Discussion
The Board determines that additional development of the 
record must occur in order to fully and fairly adjudicate the 
veteran's claims.  In particular, while the record contains a 
recent private audiological examination, dated August 2007, 
which suggests that the veteran currently has a hearing loss 
"disability" in the right and left ears, this report did 
not contain results of the Maryland CNC Test or a medical 
nexus opinion, and it is unclear to the Board whether the 
testing performed conformed with the puretone threshold 
method required by 38 C.F.R. § 4.85(a).  See 38 C.F.R. § 
4.85(a) ("An examination for hearing impairment for VA 
purposes must . . . include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.") (emphasis added).      

In addition, the December 2003 VA audiological examination, 
while containing the appropriate speech recognition testing, 
lacks any medical nexus opinion regarding the likely etiology 
of the veteran's hearing loss and tinnitus.  The Board finds 
that a fresh VA audiological examination and an ear 
examination complete with medical nexus opinions and 
appropriate testing are warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Also, as noted above, the veteran's September 1988 Report of 
Medical Examination for Navy Enlistment indicates that at 
4000 Hz, the veteran generated a score of 50 decibels, which 
indicates under 38 C.F.R. § 3.385, that the veteran had a 
hearing loss "disability" of the left ear at the time he 
entered active duty.  See 38 C.F.R. § 3.385 (providing that 
"impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater . . . 
.") (emphasis added).  In such a circumstance, where a 
veteran has a preexisting disability prior to service that is 
noted upon service entry, he cannot bring a claim for 
"incurrence" service connection for that disorder, but may 
only bring a claim for service connected "aggravation" of 
that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004) ("if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder"); 
accord Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995) ("If a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service").  

In such a case, "[a] preexisting injury or disease will be 
considered to have been aggravated by active . . . service, 
where there is an increase in disability during such service 
. . . ."  38 C.F.R. § 3.306(a).  When claiming entitlement 
to service connection for the aggravation of a preexisting 
condition, a veteran need not establish a causal link between 
his military service and the deterioration of his preservice 
disability, but he bears the burden of proving that an 
aggravation, or permanent increase in severity, occurred in 
service.  Wagner, supra (noting that the "burden falls on 
the veteran to establish aggravation"); Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to constitute "aggravation in service" unless 
the underlying condition, as contrasted to the symptoms, is 
worsened, and aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
Jenson, supra; Paulson, supra ("The presumption of 
aggravation . . . is not applicable unless the preservice 
disability underwent an increase in severity during 
service"); Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) 
(noting that in order to establish aggravation, the 
preexisting disorder must have undergone "a lasting 
worsening . . . that is, a worsening that existed at the time 
of separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In determining whether such aggravation occurred the 
Board must give "[d]ue regard . . . [to] the places, types, 
and circumstances of service and particular consideration 
will be accorded combat duty and other hardships of 
service," and [t]he development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy . . . will 
establish aggravation of a disability."  38 C.F.R. § 
3.306(b)(2).  Where an in-service increase in severity has 
been shown, VA may rebut the presumption of aggravation by 
demonstrating that "the [in-service] increase in disability 
is due to the natural progress of the disease," and it must 
do so by offering "[c]lear and unmistakable evidence 
(obvious or manifest)" in this regard.  38 C.F.R. § 
3.306(a), (b); accord Wagner, supra.  The AMC/RO therefore 
must adjudicate this particular issue, with appropriate 
consideration of the fresh VA audiological examination with 
these principles in mind.   
  
The Board also notes that while both the veteran and the RO 
have made numerous attempts to obtain his missing service 
medical records, the AMC/RO should again attempt to acquire 
any available records, given the questionably complete 
replies received from various records depositories.  The 
AMC/RO should request and associate with the claims file 
clear negative responses from the record depositories for 
those records that cannot be found.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should make efforts to 
locate and obtain the veteran's service 
medical records, to include contacting 
the National Personnel Records Center 
(NPRC); the United States Army & Joint 
Services Records Research Center (JSRRC); 
the Naval Joint Reserve Base in New 
Orleans, Louisiana; the Bureau of Naval 
Personnel in Millington, Tennessee; and 
other appropriate records depositories.  

In addition, the AMC/RO should request 
morning/sick reports associated with the 
USS Mount Baker and USS Ronald Major from 
September 1, 1988 through September 30, 
1991.  

The AMC/RO should request that a clear, 
negative response be provided if said 
depositories cannot locate the veteran's 
records.  

               3. The veteran then must be afforded VA 
               audiological and ENT examinations for 
the purpose of 
               determining: (1) the likely etiology of 
any right ear 
               hearing loss; (2) the likely etiology of 
any tinnitus; and 
               (3) whether the veteran's pre-existing 
(pre-service) left 
               ear hearing loss disability was likely 
aggravated by his 
               active service or any incident thereof.  
       
       The audiological examination must 
conform with the 
       testing requirements enunciated in 38 
C.F.R. § 4.85, to 
       include (a) conducting of the test by a 
state-licensed 
       audiologist; (b) performance of a 
controlled speech 
       discrimination test (Maryland CNC); and 
(c) 
       performance of a puretone audiometry 
test.  All tests 
        are to be performed without the use of 
hearing aids.    
        
The ENT examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any tests that 
are deemed necessary, the ENT examiner is 
requested to answer the following 
questions:

(a) If the clinician determines that 
the veteran currently suffers from 
right ear hearing loss, is it at 
least as likely as not (50 percent or 
greater probability) that said 
hearing loss began during service or 
as the result of any incident of 
active duty, to include loud noise 
exposure as an engineman?

(b) If the clinician determines that 
the veteran currently suffers from 
tinnitus (bilateral or unilateral), 
is it at least as likely as not (50 
percent or greater probability) that 
said tinnitus began during service or 
as the result of any incident of 
active duty, to include loud noise 
exposure as an engineman? 

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's pre-existing left 
ear hearing loss disability, to 
include impaired hearing at 4000 
hertz, was aggravated beyond its 
natural progression by his active 
service or any incident thereof, to 
include loud noise exposure as an 
engineman?

The ENT examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

The ENT examiner is also advised that 
"aggravation" is defined for VA 
compensation purposes as a chronic 
worsening of the underlying disability 
versus a temporary flare-up of symptoms.    

The ENT examiner is also requested to 
provide a rationale for any opinion 
expressed, and is advised that if a 
conclusion cannot be reached without 
resort to mere speculation, s/he should 
so indicate in the examination report.  
		
3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If either claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




